           Case 1:21-cv-01001-DAD-SAB Document 10 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     THE BALTIMORE LIFE INSURANCE                     Case No. 1:21-cv-01001-DAD-SAB
11   COMPANY,
                                                      ORDER RE STATUS OF ACTION
12                  Plaintiff,
                                                      FIVE DAY DEADLINE
13          v.

14   EMILY P. TORRES, et al.,

15                  Defendants.

16

17         Plaintiff Baltimore Life Insurance Company filed this action on June 24, 2021. (ECF No.

18 1.) On the same date, new case documents were issued setting the mandatory scheduling

19 conference in this action for September 30, 2021. (ECF No. 4.) On July 1, 2021, summons were
20 returned executed as to the Defendants. (ECF Nos. 5, 6, 7.) However, on July 19, 2021, a

21 waiver of service was returned executed as to all Defendants. (ECF No. 8.) Accepting the

22 waiver of service as the operative document, pursuant to Rule 12 of the Federal Rules of Civil

23 Procedure, responsive pleadings were due sixty days after the request for a waiver was sent.

24 Fed. R. Civ. P. 12(a)(1)(A)(ii). According to the document, the request for waiver was sent on

25 June 29, 2021. (ECF No. 8.) More than sixty days have passed and no responsive pleadings, no

26 stipulation to extend the time for Defendants to respond to the complaint, and no requests for
27 entry of default have been filed.

28 / / /


                                                  1
            Case 1:21-cv-01001-DAD-SAB Document 10 Filed 09/16/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that within five days of the date of entry of this

 2 order, Plaintiff shall either file a request for entry of default or notice regarding the status of this

 3 action.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      September 16, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
